Exhibit 10.2

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 31st
day of May, 2012, by and between BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware
limited liability company (“Landlord”), and AVI BIOPHARMA, INC., an Oregon
corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
July 27, 2009, as amended by that certain Acknowledgement of Term Commencement
Date and Term Expiration Date dated as of October 7, 2009, that certain 1st
Amendment to Lease dated as of August 30, 2011, and that certain Second
Amendment to Lease dated as of January 31, 2012 (collectively, and as the same
may have been further amended, amended and restated, supplemented or modified
from time to time, the “Lease”), whereby Tenant leases certain premises (the
“Premises”) from Landlord at 3450 Monte Villa Parkway in Bothell, Washington
(the “Building”);

B. WHEREAS, Tenant wants to extend the date for payment of the Lease termination
fee; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein. The
Lease, as amended by this Amendment, is referred to herein as the “Amended
Lease.”

2. Amendment to Section 3.2. The first sentence of Section 3.2 of the Lease is
amended and restated in its entirety to read as follows:

Tenant shall have the one-time option (the “Termination Option”) to terminate
this Lease (except for those provisions that expressly survive the expiration or
earlier termination of this Lease) effective as of June 1,2013 (the “Permitted
Early Termination Date”), upon delivery of written notice to Landlord no later
than June 1, 2012 (the “Termination Notice”), and payment by Tenant to Landlord
no later than July 15, 2012, a termination fee (the “Termination Fee”) equal to
Two Hundred Ten Thousand Eighty-Nine and 40/100 Dollars ($210,089.40), which
Landlord and Tenant agree equals the sum of (a) any unamortized TI Allowance,
(b) any unamortized broker fees or commissions, (c) one month of Base Rent at
the rate in



--------------------------------------------------------------------------------

effect at the time of Tenant’s exercise of the Termination Option and (d) a
Three Thousand Dollar ($3,000) fee (the “Carrying Fee”) as consideration for
Landlord not requiring Tenant to pay the Termination Fee to Landlord at the time
of delivery of the Termination Notice. Notwithstanding anything in this Section
to the contrary, if Tenant does not timely pay the Termination Fee to Landlord,
then Tenant shall be deemed to have withdrawn the Termination Notice and the
Termination Option shall be void and of no further force or effect. If Tenant
timely and properly exercises the Termination Option and timely pays the
Termination Fee to Landlord, and subsequently (but prior to March 31, 2013)
enters into a multi-year lease with an affiliate of Landlord for at least
fifteen thousand (15,000) square feet of Rentable Area, then Landlord shall
cause such affiliate to make available to Tenant, in addition to any tenant
improvement allowance otherwise to be contained in the New Lease, an additional
tenant improvement allowance equal to the Termination Fee less the Carrying Fee.

3. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any such broker or agent employed or engaged by it
or claiming to have been employed or engaged by it.

4. No Default. Tenant represents, warrants and covenants that, to Tenant’s
actual knowledge, without inquiry, Landlord and Tenant are not in default of any
of their respective obligations under the Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

5. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Amended Lease should be
sent to:

 

3450 Monte Villa Pkwy

     

Suite 101

     

Bothell, WA 98021

     

Attn:

   Michael Jacobsen      

6. Effect of Amendment. Except as modified by this Amendment, the Lease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns. In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the parties. From and after the date hereof,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

 

2



--------------------------------------------------------------------------------

7. Mortgagee Consent. Landlord represents that there is currently no mortgagee
with respect to the Property.

8. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

BMR-3450 MONTE VILLA PARKWAY LLC,

a Delaware limited liability company

By:  

LOGO [g347036sig_1.jpg]

Name:

 

Kevin M. Simonsen

Title:

 

VP, Real Estate Counsel

TENANT:

AVI BIOPHARMA, INC.,

an Oregon corporation

By:  

LOGO [g347036sig_2.jpg]

Name:

 

Michael A. Jacobsen

Title:

 

VP of Finance



--------------------------------------------------------------------------------

STATE OF CALIFORNIA    }   

ss.

COUNTY OF      

On                 , 2011, before me,                                         ,
a Notary Public in and for said County and State, personally appeared
                                    ,                                     ,

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

   FOR NOTARY SEAL OR STAMP Signature                                         
  

 

STATE OF WASHINGTON    )    : ss. COUNTY OF King    )

I certify that I know or have satisfactory evidence that Michael Jacobsen is the
person who appeared before me, and s/he acknowledged that s/he signed this
instrument, on oath stated that s/he was authorized to execute the instrument
and acknowledged it as the VP Finance of AVI BIOPHARMA, a corporation, to be the
free and voluntary act of such corporation for the uses and purposes mentioned
in the instrument.

Dated this 31 day of May, 2012.

 

 

LOGO [g347036sig_3.jpg]

  [Signature of Notary] LOGO [g347036stamp_1.jpg]  

LOGO [g347036sig_4.jpg]

  [Print Name of Notary]  

Notary Public in and for the State of

Washington, residing at 3450 Monte Villa Pkwy, Ste 101, Bothell WA 98021.

  My commission expires: 16 Oct 2013.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

State of California

County of San Diego)

 

On   May 31, 2012   before me,   Kristen M. White, Notary Public      
    (insert name and title of the officer)

personally appeared Kevin M. Simonsen, Vice President, Real Estate Counsel, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.   

LOGO [g347036stamp_2.jpg]

      Signature  

LOGO [g347036sig_5.jpg]

   (Seal)   